Judgment of the County Court, Kings County, convicting defendant of the crime of burglary in the third degree, unanimously affirmed. The cross-examination of the witnesses for the defendant as to the relationship between a female under the age of eighteen years and the defendant was improper, but in the fight of the clear guilt of the defendant the error may be regarded as within the province of section 542 of the Code of Criminal Procedure. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.